980 So. 2d 546 (2008)
Morris MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-640.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
Rehearing Denied May 23, 2008.
Morris Miller, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. On appellant's third claim of ineffective assistance of trial counsel for advising him to reject a plea offer and to take his case to trial instead, we certify conflict with the Third District's decisions in Gomez v. State, 832 So. 2d 793 (Fla. 3d DCA 2002), and Sharpe v. State, 861 So. 2d 483 (Fla. 3d DCA 2003). See Morgan v. State, 941 So. 2d 1198 (Fla. 4th DCA 2006), rev. granted, 956 So. 2d 456 (Fla.2007).
KLEIN, GROSS and MAY, JJ., concur.